UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6294


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER DAMON SPENCER, a/k/a Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cr-00030-RBS-FBS-1; 2:12-cv-00447-RBS)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Damon Spencer, Appellant Pro Se.      Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher         Damon    Spencer        seeks    to    appeal     the   district

court’s    order     denying     his    Fed.     R.   Civ.      P.   60(b)   motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or   judge       issues      a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating        that

reasonable      jurists        would    find       that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the     prisoner      must

demonstrate      both     that    the    dispositive           procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Spencer has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with    oral      argument       because       the     facts    and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3